Citation Nr: 1040305	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-03 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a mental disorder including 
schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1986 to October 
1987. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In an August 2006 claim, the Veteran reported that he was 
examined for a mental health disorder at sick call in the Army.  
In a January 2007 substantive appeal, the Veteran stated that the 
stress and rigors of Army life contributed to and aggravated a 
mental disorder and led to his discharge for an inability to 
adapt and adjust.  In May 2002, the Social Security 
Administration granted disability benefits for a psychiatric 
disorder, and the relevant medical examination and treatment 
records were obtained and associated with the claims file.  These 
records show that the Veteran was diagnosed with schizophrenia 
and bipolar disorder with an unclear history but are silent for 
any reference to military service.  

A Certificate of Release or Discharge from Active Duty (DD-214) 
showed that the Veteran held the lowest pay grade when he 
received an early discharge in November 1987 from the U.S. Army 
for an inability to overcome a local bar to reenlistment.  See 
U.S. Army Regulation 635-200, § 16.5 (b) (Oct. 1982 with changes 
through Jun. 1985).  No other service personnel records have been 
associated with the claims file.  Service treatment records are 
silent for any symptoms, diagnoses, or treatment of a psychiatric 
disorder with the exception of pre-service problems with anxiety 
noted by the Veteran on a June 1986 enlistment physical 
examination.  A discharge physical examination is not of record.  

Even though post-service psychiatric records do not mention a 
possible association between the current disorders and military 
service, the Veteran reported that he was examined for a mental 
disorder in service, and the limited personnel records suggest 
that he failed to achieve minimum promotion, was disciplined, or 
was found to be unfit for reenlistment for unidentified reasons.   
Because the complete service personnel records may identify 
specific causes for his early discharge and because these records 
may also include references to psychiatric care or copies of a 
discharge physical examination, a request to recover the complete 
service personnel records is necessary to adjudicate the claim.  

If the personnel records indicate that the Veteran did receive 
mental health treatment at a military facility but the records 
are not associated with the personnel file, a separate request to 
the repository of the records is also necessary.  

VA must provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or with 
another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the Secretary 
to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002), 
38 C.F.R. § 3.159(c)(4)(i) (2010). 

If any records received confirm that the Veteran did receive 
psychiatric care in service, a VA psychiatric examination and 
opinion is required to address a possible relationship of the 
current disorders to service.    

Accordingly, the case is REMANDED for the following action:

1.   Request from the appropriate service 
agency the complete file of service 
personnel records.  Associate any records 
received with the claims file. 

2.  If the service personnel records 
indicate that the Veteran received any 
mental health examinations or treatment at 
a specified military hospital or clinic, 
request the associated clinical records 
from the appropriate service agency and 
associate any records received with the 
claims file. 

3.  If and only if either the service 
personnel or additional service treatment 
records show that the Veteran did receive 
mental health examination or treatment, 
then schedule the Veteran for a VA mental 
health examination.  Request that the 
examiner review the claims file and note 
the review in the examination report.  
Request that the examiner evaluate the 
Veteran's current psychiatric disorder and 
provide an opinion whether the current 
disorder is at least as likely as not (50 
percent probability or greater) related to 
any symptoms, treatment, or experiences in 
service.  

4.  Review the claims file to ensure that 
all the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then, readjudicate 
the claim for service connection for a 
mental disorder including schizophrenia.   
If the benefit sought remains denied, the 
RO should issue an appropriate supplemental 
statement of the case and provide the 
appellant and her representative the 
requisite time period to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and 
to assist the appellant with the development of his claim.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


